DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3-18 were previously objected to for minor informalities.  Applicant has provided most of the required corrections, but issues remain.
Claims 7, 9, & 11-20 are now objected to because of the following informalities:
Claim 7, lines 2-3 should read “the suction grill, the connection body being connected to an output shaft of the motor[,] and being configured”
Claim 9, lines 1-2 should read “wherein the guide vane comprises a plurality of guide vanes, wherein the number of 
Claim 19, line 11 should read “wherein each guide vane of the plurality of guide vanes is arranged”
Claim 20, line 11 should read “wherein each guide vane of the plurality of guide vanes is arranged”
Claim 20, line 16 should read “and the suction grill, the connection body being connected to an output shaft of the motor[,] and being”
Claim 20, lines 18-24 should read “an inner body extended from the connection body, the inner body encircling the core member[,] and being spaced from the core member; an outer body installed outside the connection body, the outer body being formed in a ring shape[,] and being spaced from a suction body connected to the suction grill; and a plurality of wings configured to connect the inner body and the outer body, wherein each wing of the plurality of wings 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 3-18 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant has provided the required corrections, thereby obviating the previous 112(b) rejections.  However, Applicant’s amendments have introduced new issues.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the discharge guide comprises a guide vane configured to guide discharge of air, and wherein the guide vane is arranged in a longitudinal direction slanted with respect to a frontward-rearward direction of the air circulator in a direction perpendicular to a flow direction of air flowing in a slanted direction with respect to the frontward-rearward direction of the air circulator”; this limitation renders the claim indefinite because the required structure/arrangement of the recited “guide vane” cannot be discerned.  In this instance, the bolded portion of the limitation is unintelligible, and thus, it is wholly unclear how the bolded language is further defining the invention.  As far as the Examiner can understand, the guide vane extends in a direction that is slanted relative to  a frontward-rearward direction of the air circulator.  It appears that the bolded portion of the limitation is attempting to further define the recited “slant”, but exactly how it is defining the slant is wholly unclear, rendering the claim indefinite.  For examination purposes herein, the Examiner has interpreted the limitation as requiring the guide vane to extend in a longitudinal direction which is slanted with respect to a frontward-rearward direction of the air circulator.
Claim 19 recites “wherein the discharge guide comprises a plurality of guide vanes arranged circumferentially and configured to guide discharge of air, and wherein the plurality of guide vanes is arranged in a longitudinal direction slanted with respect to a frontward-rearward direction of the air circulator in a direction perpendicular to a flow direction of air flowing in a slanted direction with respect to the frontward-rearward direction of the air circulator”; this limitation renders the claim indefinite because the required structure/arrangement of the recited “plurality of guide vanes” cannot be discerned.  In this instance, the bolded portion of the limitation is unintelligible, and thus, it is wholly unclear how the bolded language is further defining the invention.  As far as the Examiner can understand, the guide vanes extend in a direction that is slanted relative to a frontward-rearward direction of the air circulator.  It appears that the bolded portion of the limitation is attempting to further define the recited “slant”, but exactly how it is defining the slant is wholly unclear, rendering the claim indefinite.  For examination purposes herein, the Examiner has interpreted the limitation as requiring the plurality of guide vanes to extend in a longitudinal direction which is slanted with respect to a frontward-rearward direction of the air circulator.
Claim 20 recites “wherein the discharge guide comprises a plurality of guide vanes arranged circumferentially and configured to guide discharge of air, and wherein the plurality of guide vanes is arranged in a longitudinal direction slanted with respect to a frontward-rearward direction of the air circulator in a direction perpendicular to a flow direction of air flowing in a slanted direction with respect to the frontward-rearward direction of the air circulator”; this limitation renders the claim indefinite because the required structure/arrangement of the recited “plurality of guide vanes” cannot be discerned.  In this instance, the bolded portion of the limitation is unintelligible, and thus, it is wholly unclear how the bolded language is further defining the invention.  As far as the Examiner can understand, the guide vanes extend in a direction that is slanted relative to a frontward-rearward direction of the air circulator.  It appears that the bolded portion of the limitation is attempting to further define the recited “slant”, but exactly how it is defining the slant is wholly unclear, rendering the claim indefinite.  For examination purposes herein, the Examiner has interpreted the limitation as requiring the plurality of guide vanes to extend in a longitudinal direction which is slanted with respect to a frontward-rearward direction of the air circulator.
Appropriate corrections are required.

Response to Arguments
Applicant's arguments filed August 31st, 2022 have been fully considered but they are not persuasive. The Examiner’s responses can be seen below.

In regards to Applicant’s argument that “Independent claim 1 recites, inter alia, wherein the discharge guide comprises a guide vane configured to guide discharge of air, and wherein the guide vane is arranged in a longitudinal direction slanted with respect to a frontward-rearward direction of the air circulator in a direction perpendicular to a flow direction of air flowing in a slanted direction with respect to the frontward-rearward direction of the air circulator. Jung does not disclose or suggest at least such claimed features of independent claim 1, or the claimed combination”, the Examiner must respectfully disagree.  At the outset, the Examiner would refer Applicant to the 112(b) rejections above, which detail why the amended language in Claims 1, 19, & 20 is indefinite, rendering it impossible to understand the required structure and/or arrangement of the recited guide vane(s).  As noted above, the Examiner has interpreted Claims 1, 19, & 20 as requiring the guide vane(s) to extend in a longitudinal direction which is slanted with respect to a frontward-rearward direction of the air circulator.  In this respect, the Examiner respectfully maintains that Jung continues to disclose Applicant’s claim language, as amended.  Applicant alleges that “Jung does not disclose or suggest at least such claimed features of independent claim 1, or the claimed combination”, but offers no particular reasoning for why Jung fails.  As such, the supposed deficiencies in Jung have not been particularly pointed out by Applicant.  At best, Applicant has only generally alleged that Jung fails.  This argument is not well taken.  The Examiner respectfully maintains that Jung discloses all the limitations of Claims 1, 19, & 20, including a discharge guide (170) having a plurality of guide vanes (175) extending in a longitudinal direction which is slanted with respect to a frontward-rearward direction of the air circulator (this slant is clearly apparent in Figs. 5-6 and disclosed at paras. 84-86).  Therefore, Applicant’s argument is not persuasive.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-7 & 10-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0264948 to Jung et al.

    PNG
    media_image1.png
    696
    491
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    783
    609
    media_image2.png
    Greyscale

In regards to independent Claim 1, and with particular reference to Figures 1-8 (5 & 7 annotated immediately above), Jung et al. (Jung) discloses:

(1)	An air circulator (100; Figs. 1-8), comprising: a suction grill part (150; Fig. 4) provided with a passage (formed by grill 151, seen best in Figs. 4 & 7 at the base of suction grill part 150) through which air is suctioned (see flow arrows in Fig. 23); a discharge guide (170) coupled to the suction grill part (Figs. 3-4 & 7), and configured to guide discharge of air suctioned through the suction grill part (see flow arrows in Fig. 23); a motor (165) connected to the discharge guide and configured to supply a rotational power (via motor shaft 165a; Fig. 7); and a mixed flow fan (160) connected to the motor (via motor shaft 165a; Fig. 7), rotatably installed in an inner space (152) between the suction grill part and the discharge guide (Figs. 4 & 7), and configured to discharge air, suctioned through the suction grill part, through the discharge guide upward at a slant (as is apparent in Figs. 5, 7, & 23, air discharges at an upward slant from both the fan 160 and the slanted guide vanes 175), wherein the discharge guide comprises a guide vane (175) configured to guide discharge of air (para. 84), and wherein the guide vane is arranged in a longitudinal direction slanted with respect to a frontward-rearward direction of the air circulator in a direction perpendicular to a flow direction of air flowing in a slanted direction with respect to the frontward-rearward direction of the air circulator (please see the 112(b) rejection above; in this case, it is apparent in Figs. 4-6 that the guide vanes 175 are slanted with respect to the frontward-rearward direction (i.e. the longitudinal axis) of the air circulator 10; see also paras. 84-86, which detail the incline/slant)

(19)	An air circulator (100; Figs. 1-8), comprising: a suction grill (150) provided with a passage (formed by grill 151, seen best in Figs. 4 & 7 at the base of suction grill part 150) through which air is suctioned (see flow arrows in Fig. 23); a discharge guide (170) coupled to the suction grill (Figs. 3-4 & 7), and configured to guide discharge of air suctioned through the suction grill (see flow arrows in Fig. 23); a motor (165) connected to the discharge guide and configured to supply a rotational power (via motor shaft 165a; Fig. 7); and a mixed flow fan (160) connected to the motor (via motor shaft 165a; Fig. 7), rotatably installed in an inner space (152) between the suction grill and the discharge guide (Figs. 4 & 7), and configured to discharge air, suctioned through the suction grill, through the discharge guide upward at a slant (as is apparent in Figs. 5, 7, & 23, air discharges at an upward slant from both the fan 160 and the slanted guide vanes 175), wherein the discharge guide comprises a plurality of guide vanes (175) arranged circumferentially (Fig. 5) and configured to guide discharge of air (para. 84), and wherein the plurality of guide vanes is arranged in a longitudinal direction slanted with respect to a frontward-rearward direction of the air circulator in a direction perpendicular to a flow direction of air flowing in a slanted direction with respect to the frontward-rearward direction of the air circulator (please see the 112(b) rejection above; in this case, it is apparent in Figs. 4-6 that the guide vanes 175 are slanted with respect to the frontward-rearward direction (i.e. the longitudinal axis) of the air circulator 10; see also paras. 84-86, which detail the incline/slant)

(20)	An air circulator (10), comprising: a suction grill (150) provided with a passage (formed by grill 151, seen best in Figs. 4 & 7 at the base of suction grill part 150) through which air is suctioned (Fig. 23); a discharge guide (170) coupled to the suction grill (Figs. 3-4 & 7), and configured to guide discharge of air suctioned through the suction grill (see flow arrows in Fig. 23); a motor (165) connected to the discharge guide and configured to supply a rotational power (via motor shaft 165a; Fig. 7); and a mixed flow fan (160) connected to the motor (via motor shaft 165a; Fig. 7), rotatably installed in an inner space (152) between the suction grill and the discharge guide (Figs. 4 & 7), and configured to discharge air, suctioned through the suction grill, through the discharge guide upward at a slant (as is apparent in Figs. 5, 7, & 23, air discharges at an upward slant from both the fan 160 and the slanted guide vanes 175), wherein the discharge guide comprises a plurality of guide vanes (175) configured to guide discharge of air (para. 84), wherein the plurality of guide vanes is arranged in a longitudinal direction slanted with respect to a frontward-rearward direction of the air circulator in a direction perpendicular to a flow direction of air flowing in a slanted direction with respect to the frontward-rearward direction of the air circulator (please see the 112(b) rejection above; in this case, it is apparent in Figs. 4-6 that the guide vanes 175 are slanted with respect to the frontward-rearward direction (i.e. the longitudinal axis) of the air circulator 10; see also paras. 84-86, which detail the incline/slant), wherein the mixed flow fan comprises: a connection body (labeled by the Examiner in Fig. 5 above for clarity) disposed between a core member of the discharge guide and the suction grill (Fig. 5), connected to an output shaft (165a) of the motor (as seen in Fig. 7), and being configured to rotate along with the output shaft (paras. 79-80, 92); an inner body (161) extended from the connection body, installed in a way that encircles the core member, and spaced from the core member (apparent in Fig. 7); an outer body (162) installed outside the connection body in a ring shape, and spaced from a suction body connected to the suction grill (apparent in Fig. 7); and a plurality of wings (163) configured to connect the inner body and the outer body (Figs. 5 & 7; paras. 79, 81-82)., wherein the plurality of wings each is a rectangular plate (Fig. 5), and wherein the plurality of wings is installed along an outer circumference of the inner body and installed upward at a slant (Fig. 5; paras. 81-82).

In regards to Claim 2, a front panel (180; Figs. 7-8) is mounted onto a front surface (“coupled to an upper side”; para. 93) of the discharge guide (apparent in Figs. 7-8; see also para. 93).
In regards to Claim 3, the front panel has a circular plate shape (Fig. 8).
In regards to Claim 4, the suction grill part (150) comprises: a suction grill (151) facing the inner space (Fig. 4) and forming the passage through which air passes (Fig. 4; para. 78); and a suction body (the outermost wall at lead line 150 in Fig. 4) installed along an outer circumference of the suction grill and extended toward an edge of the discharge guide (Figs. 4 & 7).
In regards to Claim 5, the discharge guide (170) comprises: a core member (172, 173) which is configured to support the motor (Fig. 7 & paras. 90 & 92), and movement of which is constraint; and a discharge body (171) installed along an outer circumference of the guide vane and extended toward the suction body (Figs. 5 & 7), wherein the guide vane is installed along an upper circumference of the core member (Figs. 5 & 23).
In regards to Claim 6, a front panel (180) is installed at a front of the core member (Fig. 7 & para. 93), and the motor is installed between the core member and the front panel (Fig. 7).
In regards to Claim 7, the mixed flow fan (160) comprises: a connection body (labeled by the Examiner in Fig. 5 above for clarity) disposed between the core member and the suction grill (as shown in Fig. 7), connected to an output shaft (165a) of the motor (as seen in Fig. 7), and configured to rotate along with the output shaft (paras. 79-80, 92); an inner body (161) extended from the connection body, installed in a way that encircles the core member, and spaced from the core member (apparent in Fig. 7); an outer body (162) installed outside the connection body in a ring shape, and spaced from the suction body (apparent in Fig. 7); and a wing member (163) configured to connect the inner body and the outer body (Figs. 5 & 7; paras. 79, 81-82).
In regards to Claim 10, the guide vane comprises: a vane body (Fig. 6) forming a curved surface (175a) where a plate having a trapezoid shape is convexly bent, wherein a widthwise length of a first end on one end of the vane body is less than a widthwise length of a second end on the other end of the vane body (as is shown in Fig. 6, the widthwise length is less at the top end than at the bottom end).
In regards to Claim 11, the inner body (161) and the outer body (162) are installed at a slant with respect to the suction grill (151) (this is apparent in Fig. 7).
In regards to Claim 12, inner diameters of the inner body and the outer body gradually increase toward the discharge guide (this is apparent in Fig. 7).
In regards to Claim 13, the outer body (162) further comprises: an inlet projection (labeled by the Examiner in Fig. 7 above, for clarity) protruding from the outer body to a rear where the suction grill part is disposed and forming a projection having a ring shape (Fig. 7).
In regards to Claim 14, the suction grill part (151) further comprises: a bell mouth (labeled by the Examiner in Fig. 7 above, for clarity) protruding from the suction body toward the mixed flow fan along an edge of the suction grill, and extended to an inside of the inlet projection (Fig. 7).
In regards to Claim 15, a gap between the bell mouth and the inlet projection is less than a gap between the outer body and the suction body (this is clearly apparent in Fig. 7).
In regards to Claim 16, the inner body (161) is installed in a concave form toward a direction where the core member is installed (this is clearly apparent in Fig. 7).
In regards to Claim 17, the wing member (163) is a rectangular plate (Fig. 5), and a plurality of wing members are installed along an outer circumference of the inner body and installed upward at a slant (Fig. 5; paras. 81-82).
In regards to Claim 18, the connection body, comprises: a hub plate (seen at the base of the “Connection Body” lead line in Fig. 5 above) having a circular plate shape (apparent in Fig. 5); a shaft coupler (161a) disposed at a center of the hub plate in a radial direction thereof (Fig. 7), and connected to the motor (Fig. 7); and a first reinforcement projection extended from the shaft coupler radially.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (applied above) in view of US 2005/0186070 to Zeng et al.
In regards to Claim 9, Jung discloses the air circulator of claim 5, but does not specify that the number of the guide vanes (175) is 65 to 80 (Jung does not specify any particular number of guide vanes).
However, Zeng et al. (Zeng) discloses another fan assembly 10 having a discharge guide 14 configured to guide the discharge of air from the fan 50 while improving fan performance and acting as a safety device for preventing access to the fan (Abstract, para. 36).  Zeng discloses that the discharge guide includes a core 53, a plurality of guide vanes 18, and a discharge body 17, wherein the number of the guide vanes can be 65 (para. 49; “the blade-to-vane count is about 10:65”) depending on fan size.  Zeng further discloses that the number of vanes (65, in this case) is designed such that it is not a multiple of the blade count (10, in this case) so as to avoid harmonics and pressure problems within the fan 50 which ultimately result in performance reductions.  Additionally, as noted in paragraph 36, Zeng makes clear that a high number of guide vanes also acts as a safety device preventing access to the fan.  Therefore, to one of ordinary skill desiring a fan assembly with improved performance and user safety, it would have been obvious to utilize the techniques disclosed in Zeng in combination with those seen in Jung in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified the number of Jung’s discharge guide vanes to be between 65 and 80 total vanes in order to obtain predictable results; those results being improved fan performance and improved user safety.  Additionally, it has been held by the courts that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges (In re AIler, 105 USPQ 233) or an optimum value of a result effective variable (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)) involves only routine skill in the art.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendments filed on August 31st, 2022 have necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772. The examiner can normally be reached Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        ABC